 Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 1 of 13 PageID: 502



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
JOHN J. LAWLESS,                    :
                                    :
          Petitioner,               :    Civ. No. 19-16332 (NLH)
                                    :
     v.                             :    OPINION
                                    :
JOHN POWELL, et al.,                :
                                    :
          Respondents.              :
___________________________________:

APPEARANCES:

John J. Lawless
670597/688460-B
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302

     Petitioner Pro se

Jeffrey H. Sutherland, Cape May County Prosecutor
Gretchen Anderson Pickering, Senior Assistant Prosecutor
Cape May County Prosecutor's Office
4 Moore Road - DN - 110
Cape May Court House, NJ 08210

     Counsel for Respondent

HILLMAN, District Judge

     Respondent John Powell, Administrator of South Woods State

Prison, moves to dismiss John J. Lawless’ petition for writ of

habeas corpus under 28 U.S.C. § 2254 as time barred.           ECF No. 6.

Petitioner opposes the motion and moves for the appointment of

counsel.   ECF Nos. 5 & 10.     The motion is now ripe for

disposition.    For the reasons that follow, the motion to dismiss
 Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 2 of 13 PageID: 503



is provisionally granted, but the Court will retain jurisdiction

for 30 days to permit Petitioner to submit equitable tolling

arguments.   Petitioner’s motion for the appointment of counsel

is denied.

I.   BACKGROUND

     The facts of this case were recounted below and this Court,

affording the state court’s factual determinations the

appropriate deference, 28 U.S.C. § 2254(e)(1), reproduces the

recitation of the facts as set forth by the New Jersey Superior

Court Appellate Division in its opinion denying Petitioner’s

post-conviction relief (“PCR”) appeal:

     In September 2009, defendant attended a gathering of
     motorcyclists. While at the gathering, defendant
     consumed twelve beers. He then began to drive home. As
     he was driving, he blacked out, crossed the centerline
     of the roadway, and struck an oncoming car. The driver
     of the other car died. The driver's wife and daughter,
     who were passengers, were both injured. Defendant had
     previously been arrested for driving while intoxicated
     seven times and convicted of that offense four times.
     At the time of the accident, his license was suspended.

     In September 2010, defendant pled guilty to first-degree
     aggravated   manslaughter,   N.J.S.A.   2C:11-4(a),  and
     driving   while   intoxicated,   N.J.S.A.   39:4-50.  At
     sentencing, the trial court found no mitigating factors
     and four aggravating: factor two, N.J.S.A 2C:44-1(a)(2)
     (gravity and seriousness of harm); factor three, N.J.S.A
     2C:44-1(a)(3) (risk of re-offending); factor six,
     N.J.S.A 2C:44-1(a)(6) (prior criminal record); and
     factor   nine,     N.J.S.A  2C:44-1(a)(9)    (need   for
     deterrence).    Defendant was then sentenced to thirty
     years in prison subject to the No Early Release Act
     (NERA), N.J.S.A. 2C:43-7.2.




                                     2
 Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 3 of 13 PageID: 504



State v. Lawless, No. A-4742-16T2, 2019 WL 178147, at *1 (N.J.

Super. Ct. App. Div. Jan. 14) (per curiam), certif. denied, 213

A.3d 185 (N.J. 2019).

     The trial court entered the judgment of conviction on

November 12, 2010.     ECF No. 6-2.       Petitioner appealed to the

Appellate Division on December 22, 2010, arguing that his

sentence was excessive.      ECF No. 6-7.      The Appellate Division

vacated the sentence and remanded to the trial court.            ECF No.

6-8; State v. Lawless, 32 A.3d 562 (N.J. Super. Ct. App. Div.

2011).   The New Jersey Supreme Court granted the State’s

petition for certification and affirmed the decision of the

Appellate Division on July 22, 2013.          State v. Lawless, 70 A.3d

647 (N.J. 2013).

     The trial court resentenced Petitioner on August 29, 2013

to twenty-four years in prison with the 85% NERA disqualifier.

ECF No. 6-12.    Petitioner appealed to the Appellate Division on

October 7, 2013.    ECF No. 6-13.     He submitted an amended notice

of appeal on October 21, 2013 to reflect the date the amended

judgment was entered, September 10, 2013.          ECF No. 14.    The

trial court amended the judgment of conviction to include a more

detailed statement of reasons on October 17, 2013, ECF No. 6-16,

and amended it again on December 2, 2013 to correct Petitioner’s

jail credits, ECF No. 6-17.      On August 21, 2015, the Appellate

Division affirmed the twenty-four-year sentence.          State v.

                                      3
 Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 4 of 13 PageID: 505



Lawless, No. A-0830-13, 2015 WL 5009218 (N.J. Super. Ct. App.

Div. Aug. 21, 2015); ECF No. 6-18.        The New Jersey Supreme Court

denied Petitioner’s request for certification on November 25,

2015.   State v. Lawless, 127 A.3d 699 (N.J. 2015); ECF No. 6-20.

He did not file a petition for writ of certiorari with the

United States Supreme Court.       ECF No. 6 ¶ 22.

     Petitioner filed a PCR petition in the Law Division on

April 8, 2016.    ECF No. 6-21 at 3.      Petitioner raised a Fourth

Amendment challenge to a warrantless blood draw and argued his

trial and appellate counsel were ineffective for failing to file

a motion to suppress the results and for failing to raise this

claim on appeal, respectively.       ECF No. 6-21 at 8.      “Petitioner

also claimed that trial counsel misinformed him about the

possible range of sentence on an open plea and that appellate

counsel did not effectively argue a sentencing issue.”           ECF No.

6 ¶ 23.

     The PCR court held oral argument on January 30, 2017 to

determine whether Petitioner’s PCR petition was time barred.

ECF No. 6-22.    On March 29, 2017, the PCR court held that

Petitioner had filed his PCR petition after the permissible five

years from the November 12, 2010 judgment of conviction and that

Petitioner had not demonstrated excusable neglect for failing to

raise his claims sooner.      ECF No. 6-23 at 13 (citing N.J. Ct. R.

3:22-4; N.J. Ct. R. 3:22-12(a)(1), (c)).         It further determined

                                     4
 Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 5 of 13 PageID: 506



that Petitioner’s ineffective assistance of appellate counsel

claim was procedurally barred under New Jersey Court Rule 3:22-

2(c).   ECF No. 6-24.    The court also noted that the petition was

meritless.   Id.

     Petitioner filed a motion to file a notice of appeal as

within time on July 11, 2017.       ECF No. 6-25.    The Appellate

Division affirmed the PCR court’s decision that “Defendant’s PCR

petition was time-barred and otherwise lacked merit.”           State v.

Lawless, No. A-4742-16, 2019 WL 178147, at *1 (N.J. Super. Ct.

App. Div. Jan. 14, 2019); ECF No. 6-26 at 2.         The New Jersey

Supreme Court denied certification on July 11, 2019.           State v.

Lawless, 213 A.3d 185 (N.J. 2019); ECF No. 6-28.

     Petitioner filed the instant petition for writ of habeas

corpus under 28 U.S.C. § 2254 on August 5, 2019.          ECF No. 1.    He

raised one claim for relief, arguing that his “fourth Amendment

rights to the United States Constitution were violated by Law

Enforcement when taking his blood for chemical testing without

first obtaining a search warrant.”        ECF No. 1-3 at 51.     On

October 11, 2019, the Court ordered the State to respond or file

a motion to dismiss based on timeliness.         ECF No. 3.    Petitioner

filed a motion for the appointment of counsel on November 14,

2019.   ECF No. 5.

     The State filed its motion to dismiss on November 22, 2019.

ECF No. 6.   It argues the petition is untimely because it was

                                     5
 Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 6 of 13 PageID: 507



filed more than one year after Petitioner’s conviction became

final.    Id.   Petitioner opposes the motion to dismiss.        ECF No.

10.

II.   STANDARD OF REVIEW

      Title 28 U.S.C. § 2254 permits a federal court to entertain

a petition for writ of habeas corpus on behalf of a person in

state custody pursuant to the judgment of a state court “only on

the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States.”           28

U.S.C. § 2254(a).

      The Anti-Terrorism and Effective Death Penalty Act of 1996

(“AEDPA”) imposes a one-year period of limitation on a

petitioner seeking to challenge his state conviction and

sentence through a petition for writ of habeas corpus under §

2254.    See 28 U.S.C. § 2244(d)(1).      Under § 2244(d)(1), the

limitation period runs from the latest of:

      (A) the date on which the judgment became final by the
      conclusion of direct review or the expiration of the
      time for seeking such review;

      (B) the date on which the impediment to filing an
      application created by State action in violation of the
      Constitution or laws of the United States is removed, if
      the applicant was prevented from filing by such State
      action;

      (C) the date on which the constitutional right asserted
      was initially recognized by the Supreme Court, if the
      right has been newly recognized by the Supreme Court and
      made retroactively applicable to cases on collateral
      review; or

                                     6
    Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 7 of 13 PageID: 508




        (D) the date on which the factual predicate of the claim
        or claims presented could have been discovered through
        the exercise of due diligence.

28 U.S.C. § 2244(d)(1). 1

        “[T]he time during which a properly filed application for

State post-conviction or other collateral review with respect to

the pertinent judgment or claim is pending” is excluded from the

one-year statute of limitations.            28 U.S.C. § 2244(d)(2).     “In

determining whether a petition is ‘properly filed,’ a federal

court ‘must look to state law governing when a petition for

collateral relief is properly filed.’”            Douglas v. Horn, 359

F.3d 257, 262 (3d Cir. 2004) (quoting Fahy v. Horn, 240 F.3d

239, 243 (3d Cir. 2001)).

III.     DISCUSSION

        The State argues that the beginning of AEDPA’s limitation

period is February 25, 2016, ECF No. 6 ¶ 40, and Petitioner

asserts the relevant date is November 25, 2015, ECF No. 10 ¶¶

15-16.      The New Jersey Supreme Court denied certification on

Petitioner’s appeal of his resentencing on November 25, 2015.

State v. Lawless, 127 A.3d 699 (N.J. 2015); ECF No. 6-20.

Ninety days from that date, the time during which Petitioner

could have filed a petition for writ of certiorari with the


1 Petitioner’s conviction became final after AEDPA’s April 24,
1996 effective date; therefore, he is subject to its one-year
statute of limitations.

                                        7
 Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 8 of 13 PageID: 509



Supreme Court, is February 23, 2016.         See Gonzalez v. Thaler,

565 U.S. 134, 150 (2012) (holding that if prisoners do not seek

Supreme Court review, “judgment becomes final . . . when the

time for pursuing direct review in this Court, or in state

court, expires”).     Unless some form of tolling applies,

Petitioner’s habeas petition was due on February 22, 2017.

A.   Statutory Tolling

     “[T]he time during which a properly filed application for

State post-conviction or other collateral review with respect to

the pertinent judgment or claim is pending” is excluded from the

one-year statute of limitations.         28 U.S.C. § 2244(d)(2).

Petitioner filed his PCR petition in state court on April 8,

2016.    ECF No. 6-21 at 3.    If the petition was “properly filed,”

all of the time between April 8, 2016 and July 11, 2019 is

tolled by § 2244(d)(2).

        “In determining whether a petition is ‘properly filed,’ a

federal court ‘must look to state law governing when a petition

for collateral relief is properly filed.’”         Douglas v. Horn, 359

F.3d 257, 262 (3d Cir. 2004) (quoting Fahy v. Horn, 240 F.3d

239, 243 (3d Cir. 2001)).      Here, the PCR court and the Appellate

Division held that Petitioner’s PCR petition was untimely.

Petitioner argues that “the appellate panel mistakenly found

that P.C.R. Petition challenged only [Petitioner’s] manslaughter

conviction.    When, in fact the P.C.R. Petition also challenged

                                     8
 Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 9 of 13 PageID: 510



the sentence imposed.”     ECF No. 10 ¶ 21.      He also argues his PCR

petition was timely because it was filed within one year of the

New Jersey Supreme Court decision recognizing McNeely v.

Missouri, 569 U.S. 141 (2013), which held that natural

metabolization of alcohol in the bloodstream does not present a

per se exigency that justifies an exception to the Fourth

Amendment's search warrant requirement for nonconsensual blood

testing in all drunk-driving cases.        Id. ¶¶ 24-29 (citing State

v. Adkins, 113 A.3d 734 (N.J. 2015)).

     “[T]ime limits on postconviction petitions are

‘condition[s] to filing,’ such that an untimely petition would

not be deemed ‘properly filed.’”         Pace v. DiGuglielmo, 544 U.S.

408, 413 (2005) (quoting Artuz v. Bennett, 531 U.S. 4, 8, 11

(2000)) (second alteration in original).         “[T]he AEDPA

explicitly directs us to toll the statute of limitations only

when a collateral petition for state relief was ‘submitted

according to the state’s procedural requirements, such as the

rules governing the time and place of filing.’”          Fahy v. Horn,

240 F.3d 239, 243 (3d Cir. 2001) (quoting Morris v. Horn, 187

F.3d 333, 338 (3d Cir. 1999)).

     This Court is precluded from deciding whether the New

Jersey courts properly applied state law in determining the

timeliness of Petitioner’s PCR petition.         See Carey v. Saffold,

536 U.S. 214, 226 (2002) (“If the California Supreme Court had

                                     9
Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 10 of 13 PageID: 511



clearly ruled that Saffold’s 4 ½ month delay was ‘unreasonable,’

that would be the end of the matter . . . .”); Merritt v.

Blaine, 326 F.3d 157, 166 (3d Cir. 2003) (“[W]e are bound by the

state court's finding that Merritt's second PCRA petition was

untimely.”).   Because the state courts clearly ruled that

Petitioner’s PCR petition was untimely, it was not properly

filed within the meaning of AEDPA.

     In the absence of a properly filed state postconviction

petition, the time between April 8, 2016 and July 11, 2019 is

not tolled by § 2244(d)(2).      The one-year statute of limitations

continued to run after Petitioner’s conviction became final on

February 23, 2016; therefore, Petitioner’s one-year filing

period under AEDPA expired on February 22, 2017.          This § 2254,

filed some two and half years after that date, is untimely under

AEDPA and must be dismissed unless equitable tolling applies.

B.   Equitable Tolling

     “Generally, a litigant seeking equitable tolling bears the

burden of establishing two elements: (1) that he has been

pursuing his rights diligently; and (2) that some extraordinary

circumstance stood in his way.”       Pace, 544 U.S. at 418.      In

analyzing whether the circumstances faced by Petitioner were

extraordinary, “‘the proper inquiry is not how unusual the

circumstance alleged to warrant tolling is among the universe of

prisoners, ... but rather how severe an obstacle it is for the

                                    10
Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 11 of 13 PageID: 512



prisoner endeavoring to comply with AEDPA’s limitations

period.’”    Ross v. Varano, 712 F.3d 784, 802-03 (3d Cir. 2013)

(quoting Pabon v. Mahanoy, 654 F.3d 385, 400 (3d Cir. 2011))

(emphasis in original).

     The parties have not addressed whether Petitioner may be

entitled to equitable tolling.      Therefore, the Court will

provisionally grant the motion to dismiss but retain

jurisdiction for 30 days as it cannot rule out the possibility

that Petitioner might have valid grounds for equitable tolling.

Within that timeframe, Petitioner may submit a written statement

setting forth detailed tolling arguments.        See Day v. McDonough,

547 U.S. 198, 210 (2006).      Upon submission of Petitioner’s

arguments within the 30-day timeframe, the Court will reopen the

petition for consideration.      See Daley v. State of New Jersey,

No. 16-23, 2016 WL 2990631, at *4 (D.N.J. May 24, 2016) (citing

cases).

     In the event Petitioner does not submit equitable tolling

arguments in 30 days, the Court will enter a final order of

dismissal.

C.   Motion for Counsel

     Petitioner also requests the appointment of counsel.           ECF

No. 5.    Petitioner does not have a right to counsel in habeas

proceedings.    See Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir.

1991), superseded on other grounds by statute, 28 U.S.C. § 2254.

                                    11
Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 12 of 13 PageID: 513



However, 18 U.S.C. § 3006A(a)(2)(B) provides that the Court has

discretion to appoint counsel where “the court determines that

the interests of justice so require . . . .”

     In Reese, the Third Circuit explained that in determining

whether counsel should be appointed, a court “must first decide

if petitioner has presented a nonfrivolous claim and if the

appointment of counsel will benefit the petitioner and the

court.   Factors influencing a court’s decision include the

complexity of the factual and legal issues in the case, as well

as the pro se petitioner’s ability to investigate facts and

present claims.”    Reese, 946 F.2d at 263-64.

     The Court concludes the appointment of counsel is not

warranted at this time because it is dismissing the habeas

petition as untimely.     Petitioner may reapply for the

appointment of counsel if he elects to submit equitable tolling

arguments.

D.   Certificate of Appealability

     Pursuant to 28 U.S.C. § 2253(c), a petitioner may not

appeal from a final order in a habeas proceeding where that

petitioner's detention arises out of his state court conviction

unless he has “made a substantial showing of the denial of a

constitutional right.”     The Court reserves its decision on a

certificate of appealability as it is granting Petitioner a

limited amount of time to submit equitable tolling arguments.

                                    12
Case 1:19-cv-16332-NLH Document 12 Filed 06/29/20 Page 13 of 13 PageID: 514



III. CONCLUSION

     For the foregoing reasons, the motion to dismiss is

provisionally granted.     The Court retains jurisdiction for 30

days in order to give Petitioner time to submit his equitable

tolling arguments.

     An appropriate order will be entered.




Dated: June 29, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    13
